JOURNAL ENTRY
{¶ 1} The journal entry and opinion of this court in this case, released on April 3, 2003, contained errors on page 7, paragraph 2, and on page 10, paragraph 1.
 {¶ 2} Page 7, Paragraph 2 is hereby corrected to read as follows:
 {¶ 3} "On May 9, 2002, the magistrate's decision granted Beth Ann Reid's application for guardianship of the person of Michael Koenig, thereby denying Patricia's application. The probate judge issued an interim order granting guardianship to Reid, which would expire within 28 days. notice was provided to Patricia by mail on May 9, 2002. Patricia never filed objections to the magistrate's decision. On May 29, 2002, the Probate Court adopted the magistrate's findings of fact and conclusions of law by issuing a judgment entry awarding guardianship to Beth Reid. On June 24, 2002, Patricia filed her notice of appeal. Reid filed a motion to dismiss the appeal in addition to her brief."
 {¶ 4} On Page 10, Paragraph 1, the word "deeded" is hereby corrected to read "deemed," as follows:
 {¶ 5} "A trial court is vested with broad discretion to appoint a guardian of a person deemed incompetent."
 {¶ 6} It is hereby ordered that said journal entry and opinion of April 3, 2003 be amended nunc pro tunc to correct the errors on pages 7 and 10, as stated above.
 {¶ 7} It is further ordered that, as so amended, said journal entry and opinion of April 3, 2003 shall stand in full force and effect in all its particulars.
Ann Dyke, P.J., and James J. Sweeney, J., concur.